     Case 3:19-cv-01673-LAB-KSC Document 27 Filed 03/31/21 PageID.1600 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    DAVID LEONARD JOHNSON,                             Case No.: 19cv1673-LAB (KSC)
12                                     Petitioner,
                                                         ORDER DENYING MOTION FOR
13    v.                                                 RECONSIDERATION
14    MARION SPEARMAN, Warden,
15                                   Respondent.
16
17          Petitioner David Johnson, a prisoner in state custody, filed his petition for writ of
18    habeas corpus under 28 U.S.C. 2254. After receiving briefing, Magistrate Judge Karen
19    Crawford issued her report and recommendation (the “R&R”), which recommended
20    denying the petition without prejudice. Johnson did not object to the R&R. The Court on
21    June 8, 2020 adopted the R&R and denied the petition without prejudice, and judgment
22    was entered June 9, 2020.
23          Johnson a motion dated February 5, 2021, which the Court accepted for filing by
24    discrepancy order. The Court construed it as a motion for relief from judgment based on
25    excusable neglect, under Fed. R. Civ. P. 60(b)(1). The motion did not ask the Court for any
26    particular relief. Nevertheless, it is clear Johnson wants relief from the dismissal, based on
27    delays he argues were beyond his control.
28    ///

                                                     1
                                                                                  19cv1673-LAB (KSC)
     Case 3:19-cv-01673-LAB-KSC Document 27 Filed 03/31/21 PageID.1601 Page 2 of 2



 1          The Court, in furtherance of its obligation to confirm its jurisdiction, see Steel Co.
 2    v. Citizens for a Better Env’t, 523 U.S. 83, 98 (1998), ordered Respondent to file a response
 3    addressing the possible mootness of Johnson’s claims and request. Johnson was invited to
 4    file a response addressing possible mootness, but did not do so.
 5          Respondent has now filed the required response, showing that after this Court
 6    dismissed his petition, the state court resentenced him. The motion for reconsideration is
 7    DENIED AS MOOT.
 8
 9          IT IS SO ORDERED.
10    Dated: March 31, 2021
11                                                Hon. Larry Alan Burns
                                                  United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                  19cv1673-LAB (KSC)
